Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

This Independent Contractor Agreement (this “Agreement”) is effective as of the
Effective Date (as defined in Section 8.12), for services rendered beginning
April 1, 2017 and not to exceed May 15, 2017, and is made by and between
RetailMeNot, Inc. (“Company”), having a principal place of business at 301
Congress Avenue, Suite 700, Austin, Texas 78701, and Michael Magaro
(“Contractor”), an individual.

1. Retention of Services. Company hereby retains Contractor to perform certain
investor relations and corporate development consulting services starting
April 1, 2017, as may be reasonably requested by the Company’s Chief Executive
Officer.

2. Compensation.

2.1 Fee. Company will pay Contractor a one-time fee for services in a lump sum
payment of $96,666.00 (the “Fee”) within five days of April 1, 2017.

2.2 Expenses. Company shall reimburse Contractor for reasonable expenses
incurred in connection with Contractor’s performance of services under this
Agreement, provided that the expenses are approved in advance by the Chief
Executive Officer of the Company and Contractor promptly provides documentation
satisfactory to Company to support Contractor’s request for reimbursement.
Mileage reimbursement for travel by automobile shall be at the applicable legal
rate established by the Internal Revenue Service.

3. Independent Contractor Relationship. Contractor’s relationship with Company
will be that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Contractor will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health, life insurance, profit-sharing or retirement
benefits, paid vacation, holidays or sick leave. Contractor will not be
authorized to make any representation, contract or commitment on behalf of
Company unless specifically requested or authorized in writing to do so by the
Chief Executive Officer of Company. Contractor will be solely responsible for
obtaining any business or similar licenses required by any federal, state or
local authority. In addition, Contractor will be solely responsible for, and
will file on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. No part of
Contractor’s compensation will be subject to withholding by Company for the
payment of any social security, federal, state or any other employee payroll
taxes. Company will regularly report amounts paid to Contractor by filing a Form
1099-MISC with the Internal Revenue Service as required by law. Contractor has
completed and delivered to Company the Form W-9 attached hereto as Exhibit A.

3.1 Method of Performing Services; Results. In accordance with Company’s
objectives, Contractor will determine the method, details and means of



--------------------------------------------------------------------------------

performing the services required by this Agreement. Company shall have no right
to, and shall not, control the manner or determine the method of performing
Contractor’s services. Contractor shall provide the services for which
Contractor is engaged to the reasonable satisfaction of Company.

3.2 Workplace, Hours and Instrumentalities. Contractor may perform the services
required by this Agreement at any place or location and at such times as
Contractor shall determine. Contractor agrees to provide all tools and
instrumentalities, if any, required to perform the services under this
Agreement.

4. Intellectual Property Rights.

4.1 Disclosure and Assignment of Innovations.

(a) Innovations; Company Innovations. “Innovations” includes processes,
machines, compositions of matter, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
moral rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes without limitation all
new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and designs.
“Company Innovations” are Innovations that Contractor, solely or jointly with
others, conceives, reduces to practice, creates, derives, develops or makes
within the scope of Contractor’s work for Company under this Agreement.

(b) Disclosure and Ownership of Company Innovations. Contractor agrees to make
and maintain adequate and current records of all Company Innovations, which
records shall be and remain the property of Company. Contractor agrees to
promptly disclose to Company every Company Innovation. Contractor hereby does
and will assign to Company, or Company’s designee, Contractor’s entire worldwide
right, title and interest in and to all Company Innovations and all associated
records and intellectual property rights. Furthermore, Contractor shall continue
to be governed by the Proprietary Information and Inventions Agreement dated
November 29, 2016 by and between the Company and the Contractor (the “PIIA”),
which Contractor signed in connection with his employment at Company, shall
continue in full force and effect.

(c) Assistance. Contractor agrees to execute upon Company’s request a signed
transfer of Company Innovations to Company in the form included with this
Agreement for each of the Company Innovations, including, but not limited to,
computer programs, notes, sketches, drawings and reports. Contractor agrees to
assist Company in any reasonable manner to obtain, perfect and enforce, for
Company’s benefit, Company’s rights, title and interest in any and all
countries, in and to all patents, copyrights, moral rights, mask works, trade
secrets, and other property rights in each of the Company Innovations.
Contractor agrees to execute, when requested, for

 

2



--------------------------------------------------------------------------------

each of the Company Innovations (including derivative works, improvements,
renewals, extensions, continuations, divisionals, continuations in part, or
continuing patent applications thereof), (i) patent, copyright, mask work or
similar applications related to such Company Innovation, (ii) documentation
(including without limitation assignments) to permit Company to obtain, perfect
and enforce Company’s right, title and interest in and to such Company
Innovation, and (iii) any other lawful documents deemed necessary by Company to
carry out the purpose of this Agreement. If called upon to render assistance
under this paragraph, Contractor will be entitled to a fair and reasonable fee
in addition to reimbursement of authorized expenses incurred at the prior
written request of Company. In the event that Company is unable for any reason
to secure Contractor’s signature to any document Contractor is required to
execute under this Paragraph 4.1(c) (“Assistance”), Contractor hereby
irrevocably designates and appoints Company and Company’s duly authorized
officers and agents as Contractor’s agents and attorneys-in-fact to act for and
in Contractor’s behalf and instead of Contractor, to execute such document with
the same legal force and effect as if executed by Contractor.

(d) Out-of-Scope Innovations. If Contractor incorporates any Innovations
relating in any way to Company’s business or demonstrably anticipated research
or development or business which were conceived, reduced to practice, created,
derived, developed or made by Contractor either outside of the scope of
Contractor’s work for Company under this Agreement or prior to the Effective
Date (collectively, the “Out-of-Scope Innovations”) into any of the Company
Innovations, Contractor hereby grants to Company or Company’s designees a
royalty-free, irrevocable, worldwide, fully paid-up license (with rights to
sublicense through multiple tiers of sublicensees) to practice all applicable
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to any Out-of-Scope Innovations which Contractor
incorporates, or permits to be incorporated, in any Company Innovations.
Contractor agrees that Contractor will not incorporate, or permit to be
incorporated, any Innovations conceived, reduced to practice, created, derived,
developed or made by others or any Out-of-Scope Innovations into any of the
Company Innovations without Company’s prior written consent.

4.2 Confidential Information.

(a) Definition of Confidential Information. “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of Company, Company’s suppliers and customers, and includes, without limitation,
Company Innovations, Company Property (defined below), and Company’s information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
purchasing manufacturing, customer lists, business forecasts, sales and
merchandising and marketing plans and information.

 

3



--------------------------------------------------------------------------------

(b) Nondisclosure and Nonuse Obligations. Except as permitted in this paragraph,
Contractor shall neither use nor disclose the Confidential Information.
Contractor may use the Confidential Information solely to perform services for
the benefit of Company. Contractor agrees that Contractor shall treat all
Confidential Information of Company with the same degree of care as Contractor
accords to Contractor’s own Confidential Information, but in no case less than
reasonable care. If Contractor is not an individual, Contractor agrees that
Contractor shall disclose Confidential Information only to those of Contractor’s
employees who need to know such information, and Contractor certifies that such
employees have previously agreed, either as a condition of employment or in
order to obtain the Confidential Information, to be bound by terms and
conditions substantially similar to those terms and conditions applicable to
Contractor under this Agreement. Contractor agrees not to communicate any
information to Company in violation of the proprietary rights of any third
party. Contractor will immediately give notice to Company of any unauthorized
use or disclosure of the Confidential Information and agrees to assist Company
in remedying any such unauthorized use or disclosure of the Confidential
Information.

(c) Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Paragraph 4.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of the Confidential Information shall not apply to any
such portion which Contractor can demonstrate: (a) was in the public domain at
or subsequent to the time such portion was communicated to Contractor by Company
through no fault of Contractor; (b) was rightfully in Contractor’s possession
free of any obligation of confidence at or subsequent to the time such portion
was communicated to Contractor by Company; or (c) was developed by employees of
Contractor independently of and without reference to any information
communicated to Contractor by Company. A disclosure of Confidential Information
by Contractor, either: (a) in response to a valid order by a court or other
governmental body; (b) otherwise required by law; or (c) necessary to establish
the rights of either party under this Agreement, shall not be considered to be a
breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Contractor shall provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent such disclosure.

4.3 Ownership and Return of Company Property. All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
all other tangible media of expression), equipment, documents, data, and other
property furnished to Contractor by Company, whether delivered to Contractor by
Company or made by Contractor in the performance of services under this
Agreement (collectively, the “Company Property”) are the sole and exclusive
property of Company or Company’s suppliers or customers, and Contractor hereby
does and will assign to Company all rights, title and interest Contractor may
have or acquire in the Company Property. Contractor agrees to keep all Company
Property at Contractor’s premises unless otherwise permitted in writing by
Company. At the end of this Agreement, or at Company’s request, and no later
than five (5) days after the end of this Agreement or Company’s request,
Contractor shall destroy or deliver to Company, at Company’s option: (a) all
Company Property; (b) all tangible media of

 

4



--------------------------------------------------------------------------------

expression in Contractor’s possession or control which incorporate or in which
are fixed any Confidential Information; and (c) written certification of
Contractor’s compliance with Contractor’s obligations under this subparagraph.

4.4 Observance of Company Rules. At all times while on Company’s premises,
Contractor will observe Company’s rules and regulations with respect to conduct,
health and safety and protection of persons and property.

5. Release. The parties agree to the provisions set forth on Exhibit B, which
are incorporated herein.

6. Term and Termination.

6.1 Term. This Agreement is effective as of the Effective Date set forth above,
with a service period beginning on April 1, 2017 and will continue until May 15,
2017 or until terminated in accordance with subparagraphs 6.2 or 6.3 below.

6.2 Termination by Company. Subject to Section 8.12, Company may terminate this
Agreement at any time, with or without cause, with termination effective
immediately upon Company’s delivery to Contractor of written notice of
termination; provided, however, such termination shall not entitle Company to
any reduction of the fees set forth in Section 2.1. Furthermore, in the event of
a Change in Control (defined below), (a) this Agreement will automatically
terminate, and (b) the Company shall immediately pay Contractor the Fee if, and
only if, such Fee remains outstanding at such time. For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of an acquisition by
any individual, entity or group of beneficial ownership of 50% or more of the
then-outstanding shares of common stock of the Company.

6.3 Termination by Contractor. Contractor may terminate this Agreement for
Company’s material breach of this Agreement if Company has not cured the breach
within thirty (30) days of receiving written notice from Contractor.

6.4 Duties Upon Termination. Upon termination of this Agreement for any reason,
Contractor agrees to cease all work on behalf of Company and promptly deliver
the results to Company. Company shall promptly pay Contractor all fees and
approved expenses incurred by Contractor to the date of termination.

7. No Solicitation of Employees. During this Agreement, and for a period of one
(1) year immediately following this Agreement’s termination or expiration,
Contractor agrees not to solicit or induce any employee or independent
contractor to terminate or breach an employment, contractual or other
relationship with Company.

8. General Provisions.

8.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Contractor may not assign its rights, subcontract or
otherwise delegate its obligations under this Agreement without Company’s prior
written consent.

 

5



--------------------------------------------------------------------------------

8.2 Contractor Indemnification. Contractor shall be liable for, and agrees to
pay, any and all debts, claims, demands, liabilities, expenses, losses,
injuries, damages and reasonable attorneys’ fees arising out of Contractor’s
services rendered hereunder. Further, Contractor shall indemnify and hold
Company harmless from and against any and all debts, claims, demands,
liabilities, expenses, losses, injuries, damages for injury to or death of
persons, including, but not limited to, Contractor’s employees, if any, and
customers and employees of Company, and damages or destruction to property,
including, but not limited to, property of Company, resulting, in any manner,
from Contractor’s performance of services hereunder.

8.3 Survival. The definitions contained in this Agreement and the rights and
obligations contained in Paragraphs 4 (“Intellectual Property Rights”), 7 (“No
Solicitation of Employees”) and 8 (“General Provisions”) will survive any
termination or expiration of this Agreement.

8.4 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth above or to such
other address as either party may specify in writing.

8.5 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Texas, as such
laws are applied to agreements entered into and to be performed entirely within
Texas between Texas residents. Each of the parties irrevocably consents to the
exclusive personal jurisdiction of the federal and state courts located in
Austin, Texas, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in Texas, such personal jurisdiction
shall be nonexclusive.

8.6 Agreement to Arbitrate. Contractor and Company agree to arbitrate any
controversy, claim or dispute between them arising out of or in any way related
to this Agreement, the independent contractor relationship between Contractor
and Company, and any disputes upon termination of the independent contractor
relationship, including claims for violation of any local, state or federal law,
statute, regulation or ordinance or common law. The arbitration will be
conducted in Travis County, Texas, by a single neutral arbitrator and in
accordance with the American Arbitration Association’s (“AAA”) then current
rules for resolution of commercial disputes. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of Texas, and only such power, and shall follow the law. In the event the
arbitrator does not follow the law, the arbitrator will have exceeded the scope
of his or her authority and the parties may, at their option, file a motion to
vacate the award in court. The parties agree to abide by

 

6



--------------------------------------------------------------------------------

and perform any award rendered by the arbitrator. Judgment on the award may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
either party may seek preliminary, injunctive, or declaratory relief in a court
of law.

8.7 Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

8.8 Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company. The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Contractor, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Contractor. This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

8.9 Injunctive Relief for Breach. Contractor’s obligations under this Agreement
are of a unique character that gives them particular value. Contractor’s breach
of any of such obligations will result in irreparable and continuing damage to
Company for which there will be no adequate remedy at law. Accordingly, in the
event of such breach, the parties agree that Company will be entitled to
injunctive relief and/or a decree for specific performance, and such other and
further relief as may be proper (including monetary damages if appropriate).

8.10 Non-Disparagement. Contractor agrees to forbear from making, causing to be
made, publishing, ratifying or endorsing any and all disparaging remarks,
derogatory statements or comments made to any party with respect to Company.

8.11 Entire Agreement. This Agreement and the PIIA, which he previously signed
in connection with his employment at Company, constitute the entire agreement
between the parties relating to this subject matter and supersede all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement and the PIIA will govern all services undertaken by
Contractor for Company.

8.12 Revocation/Effective Date. Because this Agreement contains a release of
claims set forth in Exhibit B, this Agreement shall not become effective or
enforceable until the eighth day after Contractor signs this Agreement. In other
words, Contractor may revoke Contractor’s acceptance of this Agreement within
seven (7) days after the date Contractor signs it. Contractor’s revocation must
be in writing and received by the Company’s Chief Legal Officer, address: 301
Congress Avenue, Suite 700, Austin, TX 78701, e-mail: legal@rmn.com within seven
days after the date Contractor signs it in order to be effective. If Contractor
does not revoke acceptance within the seven (7) day period, Contractor’s
acceptance of this Separation Agreement shall become binding and enforceable on
the eighth day (“Effective Date”).

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates shown
below.

 

RETAILMENOT, INC.     MICHAEL MAGARO

/s/ G. Cotter Cunningham

    /s/ Michael Magaro

 

   

 

G. Cotter Cunningham       CEO and President       Date:  

Feb-28-2017

    Date:  

Feb-28-2017